NOTE: This order is nonprecedential.
United States Court of Appeals
for the Federal Circuit
NATIONAL ORGANIZATION OF VETERANS’
ADVOCATES, INC.,
Petition,er,
V. _
SECRETARY OF VETERANS AFFAIRS,
Respondent.
2011-7011 _
On petition for review pursuant to 38 U.S.C. Secti0n
502.
ON MOTION
ORDER
The Secretary of Veterans Aff`airs moves for a 60-day
extension of time, until January 31, 2011, to file the
certified 1ist.
Upon consideration thereof,
IT ls 0R1?)ERED THAT:

NAT1oNAL oRG 0F VETER.ANS' ADV v. VA
(1) The motion is granted
2
(2) The petitioner should calculate the due date for its
brief from the date of service of the
certified 1ist.
FOR THE COURT
DEC 1 4 2010 /3/Jan H0rba1y
Date
cc: Doug1aS J. ROSinSki, ESq.
Michae1 G0odman, Esq.
s21
J an Horba1y
C1erk
u.s.¢@uRFB¥‘§P»EM@R
ms renew macon
DEC 14 1010
lAN H¥}RBALY
_ CLERK